[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 11-10492               SEPTEMBER 30, 2011
                        Non-Argument Calendar              JOHN LEY
                                                            CLERK
                      ________________________

                 D. C. Docket No. 9:06-cr-80067-KAM-1


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

MICHAEL NICHOLAS TAYLOR,
a.k.a Paul Blake,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 30, 2011)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      Robin Cindy Rosen-Evans, appointed counsel for Michael Nicholas Taylor

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief prepared pursuant to Anders v. California, 386

U.S. 738 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Taylor’s conviction and sentence are AFFIRMED.




                                          2